Citation Nr: 0107877	
Decision Date: 03/16/01    Archive Date: 03/21/01

DOCKET NO.  98-10 364A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California



THE ISSUES

1.  Service connection for the cause of death.  

2.  Entitlement to dependency and indemnity compensation 
(DIC) pursuant to the provisions of 38 U.S.C.A. § 1318 (West 
1991).  

3.  Eligibility for Dependents' Educational Assistance (DEA) 
under Chapter 35 of the United States Code.


REPRESENTATION

Appellant represented by:	Blinded Veterans Association



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Taylor, Associate Counsel



INTRODUCTION

The veteran had active duty from February 1951 to May 1952.  
The appellant is his surviving spouse.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions from the Los Angeles, 
California, Department of Veterans Affairs (VA) Regional 
Office (RO), which denied entitlement to service connection 
for the cause of the veteran's death, entitlement to 
Dependency and Indemnity Compensation (DIC) benefits based on 
the provisions of 38 U.S.C.A. § 1318, and eligibility to 
Dependents' Educational Assistance based on the provision of 
38 U.S.C.A Chapter 35.  The appellant perfected an appeal 
only with regard to these issues and thus, these are the only 
issues certified for appellate consideration.  

In connection with her appeal, the appellant testified before 
a hearing officer at the RO in August 2000; a transcript of 
that hearing is associated with the claims file.  



REMAND

In her VA Form 1-9, Appeal to Board of Veterans' Appeals, 
received in May 1999, the appellant indicated that she 
desired a hearing before a member of the Board at the RO.  In 
August 2000, she was afforded a hearing before a hearing 
officer at the RO.  However, there is no indication in the 
claims folder that she has withdrawn her request for a 
hearing before a member of the Board.  Accordingly, this case 
is remanded for the following:

The RO should afford the appellant an 
opportunity, in accordance with 
applicable laws and regulations, for a 
hearing before a member of the Board at 
the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (2000).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



